Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 1 of 8U

UNITED STATES BANKRUPTCY COURT

DISTRICT OF CONNECTICUT
In Re: Chapter 7
Peter Sikes : Case No. 19-30419
Debtor ;
GigaNet Systems, Inc. . Adv. Proc. No. 19-03019
Plaintiff
Vv.
Peter Sikes :
Defendant April 27, 2021
MOTION TO QUASH

Peter Sikes moves to quash the subpoena, as attached, pursuant to Federal
Rule of Civil Procedure 45 on the grounds that it is an improper intrusion into a
nonparty’s banking records and is greatly excessive in scope and time.

The plaintiff seeks numerous years of banking records for no relevant purpose
from Wells Fargo Bank regarding a nonparty called Core Technologies LLC (“Core”).
A copy is annexed hereto. Records are sought form March 21, 2015 - March 21, 2019.
The subpoena seeks “all documents ... all communications and other matters over a 4
year span”. This subpoena is excessively over broad, is not tailored to the limited
issues in this litigation and is unnecessary.

The plaintiff never conducted any business with the defendant; only with Core.
The plaintiff is not a creditor of Mr. Sikes; only of Core. The defendant does not owe
any money to the plaintiff, only Core does. Despite these facts the plaintiff alleges that
Mr. Sikes defrauded it into continuing business with Core when he allegedly knew, for

an absolute fact, that Core would not be able to pay the plaintiff.
 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 2 of 8L

The time relevant time frame in the case is very limited. The alleged
misrepresentation occurred in January 2018 according to the complaint. Furthermore,
the banking records have nothing to do with the defendant’s alleged misrepresentations
in January 2018. The plaintiff is on a fishing expedition in an attempt to find something
that might assist its case.

Wells Fargo is not a party to any legal proceeding. Core Technology is not a
party to this bankruptcy case in any respect. The creditor must therefore sustain its
substantial burden of proving that its legitimate need for 3 party discovery for 48
months of documents outweighs Core’s and Wells Fargo’s valid interest in not
disclosing financial records. This creditor is unable to do so because the are but a few
possible documents within a limited time frame relevant to its complaint.

Federal Rule of Civil Procedure 26 is relevant in the analysis because it defines
the permissible scope of discovery and a Rule 45 subpoena is subject to that same
scope. In considering a motion to quash a subpoena duces tecum, the court must also
consider whether the subpoena is overly broad or seeking irrelevant information under
the same standards set forth in Rule 26(b). Federal Rule of Civil Procedure 26(b)(1)
provides for a proportional scope of discovery:

Parties may obtain discovery regarding any nonprivileged matter that is relevant
to any party’s claim or defense and proportional to the needs of the case, considering
the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information the parties’ resources, the importance of
the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Information within this scope of

 
 

 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 3 of 8L

discovery need not be admissible in evidence to be discoverable. Federal Rule of Civil
Procedure 26(b)(1).

To obtain discovery from a nonparty, a party must demonstrate that its need for
discovery outweighs the nonparty’s interest in nondisclosure. Furthermore, Rule
26(b)(2){ c) also requires courts to limit discovery where “the discovery sought is
unreasonably cumulative or duplicative, or can be obtained from some other source
that is more convenient, less burdensome, or jess expensive” and where “the party
seeking discovery has had ample opportunity to obtain the information by discovery in
the action; or the proposed discovery is outside the scope permitted by Rule 26(b)(1)”
FRCP 26(b)(2)(C)(i)-(iii).

Requests to Nonparties Must Be Proportional to the Needs of the Case

In Miceli v Mehr, No. 3:17 cv-00029, 2018 U S Dist. Lexis 736996 (D. Conn.
8/14/18), the court relied on the relevancy standard of Rule 26, including the
requirement of proportionality, in granting a nonparty motion to quash. Miceli sued the
town of Rocky Hill, its manager Mehr and several individual defendanis, including the
police lieutenant, for alleged discrimination and wrongful termination. Miceli served a
subpoena on a law firm that Rocky Hill had engaged previously to conduct an internal
affairs investigation that was terminated before its conclusion but after a draft report
had been prepared. Miceli’s request to the law firm sought all documents regarding the
investigation, including, but not limited to, the internal affairs investigation, statements,
exhibits — which the defendants had refused to produce — and other evidence.

The court, noting that the Rule 26 relevancy standard governs a Rule 45

subpoena, examined whether the exhibits and notes were relevant. Taking into
 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 4 of 8U

consideration factors including the “parties’ relative access to relevant information” and
“the importance of the discovery in resolving the issues,”22 the court determined that
the previous disclosure of the draft report, without its exhibits, satisfied the needs of the
case. “[T]he discovery Mr. Miceli seeks is insufficiently related to any of his claims or
defenses, and where not irrelevant, it is disproportional to the value of the requested
information and the needs of the case.” The court granted the motion to quash and
denied the motion to compel.

THEREFORE, the defendant respectfully moves the Court grant his Motion to
Quash the subpoena directed to Wells Fargo Bank seeking banking records of nonparty

Core Technologies.

THE DEFENDANT,
PETER SIKES /

i 5 / I \
(James M. Nu 822

Haflow, Adam# & Friedman, P.C.

One New Haven Avenue, Suite 100
Milford, CT 06460

Tele No. (203) 878-0661
Fax No. (203) 878-9568

jmn@quidproquo.com

 

 

 

 
 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 5 of 80

B2570 (Form 2570 — Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Connecticut, New Haven Division

 

 

In re Peter Sikes
Debtor

 

Case No, 19-30419 (AMN)
(Complete if issued in an adversary proceeding}

 

 

7
GigaNet Systems, Inc. Chapter
Plaintiff
Peter Sikes “ Adv. Proc. No. _19-03019
Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

To: Wells Fargo Bank, N.A., Attn: President or Branch Manager, 888 Whailey Avenue, New Haven, CT 06511

 

(Name of person to whom the subpoena is directed)

[IX] Production. YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: See attached Schedule A.

 

PLACE Law Offices of Jeffrey Hellman, LLC DATE AND TIME
195 Church Street, 10th Floor, New Haven, CT 06510 May 18, 2021

 

 

 

 

["} inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlied by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

PLACE DATE AND TIME

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a

subpoena; and Rule 45{e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: April 22, 2021
CLERK OF COURT

 

Signature of Clerk or Deputy Clerk

 

 

The name, address, email address, and telephone number of the attorney representing (name of party)
GigaNet Systems, Inc. , who issues or requests this subpoena, are:

Jeffrey Hellman, 195 Church Street, 10th Floor, New Haven, CT 06510; jeff@jefthellmanlaw.com, 203-691-8762
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the

inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom i is directed. Fed. R. Civ. P, 45(a}(4).
 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 6 of 80

SCHEDULE A

1. All documents concerning communications to or from Peter Sikes (“Sikes”) and/or Core
Technologies, LLC (“Core”) during March 21, 2015 through March 21, 2019.

2. AJl loan applications received from Sikes or Core.
3. All internal communications concerning the financial condition of Sikes or Core.
4. All internal communications concerning loan applications from Sikes or Core.

5. All documents concerning the decision not to renew Core’s line of credit.
 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 7 of 80

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

In Re: Chapter 7

Peter Sikes Case No. 19-30419
Debtor :

GigaNet Systems, Inc. Adv. Proc. No. 19-03019
Plaintiff :

Vv.

Peter Sikes

Defendant

ORDER ON MOTION TO QUASH

 

The Defendant's motion to quash the Plaintiff's Subpoena, after due notice and
hearing, and good cause appearing therefore, including the reason set forth in the

Motion, itis hereby, ORDERED,

GRANTED / DENIED
 

 

Case 19-03019 Doc64 Filed 04/27/21 Entered 04/27/21 14:53:24 Page 8 of 8U

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

In Re: : Chapter 7

Peter Sikes - Case No. 19-30419
Debtor :

GigaNet Systems, Inc. - Adv. Proc. No. 19-03019
Plaintiff :

Vv,

Peter Sikes :

Defendant : April 27, 2021

CERTIFICATION

The undersigned hereby certifies that on April 27, 2021, a copy of the Motion to
Quash was filed and served to all parties by operation of the Court's electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's system.

THE DEFENDANT,
PETER SIKES

BY: /s/ James M. Nugent
James M. Nugent ct08822
Harlow, Adams & Friedman, P.C.
One New Haven Avenue, Suite 100
Milford, CT 06460
Tele No. (203) 878-0661
Fax No. (203) 878-9568

jran@aquidproquo.com

 
